FORM OF POSTING AGREEMENT

 

THIS POSTING AGREEMENT (the “Agreement”) is made as of this 2nd day of April,
2014, by and between YouFunding Inc., a Delaware corporation (“YouFunding”) and
Co-Signer, Inc., a Nevada corporation (Co-Signer”), to engage YouFunding to act
as the Company’s online intermediary technology platform in connection with the
Company’s proposed private placement offering (the “Offering”) in an amount of
up to $1,250,000 (with a minimum aggregate principal amount of $250,000 (the
“Securities”) of [type of securities] issued by the Company.

 

WHEREAS, YouFunding operates the website www.youfunding.com, an intermediary
technology platform that permits issuers to independently connect with
prospective investors (the “Platform”).

 

NOW, THEREFORE, the undersigned, in consideration of the foregoing and for other
good and valuable consideration, receipt of which is hereby acknowledged,
intending to be legally bound, hereby agree as follows:

 

1. Appointment. Subject to the terms and conditions of this Agreement, the
Company hereby retains YouFunding, and YouFunding hereby agrees to act, as the
Company’s intermediary funding platform in connection with the Offering. The
Company will be permitted to make available certain offering documents to
prospective investors on the Platform. The Company acknowledges and agrees that
YouFunding is only required to use its “commercially reasonable efforts” in
connection with its activities hereunder and the posting of any content by the
Company on the Platform shall be at YouFunding’s sole discretion. The Company
acknowledges that YouFunding is not a registered broker-dealer or registered as
an investment adviser and will not perform any activities requiring registration
with the Financial Industry Regulatory Authority or the U.S. Securities and
Exchange Commission.

 

2. Information. The Company recognizes that, in completing its engagement
hereunder, YouFunding may be using and relying on both publicly available
information and on data, material and other information (including non-public
information) furnished to YouFunding by the Company. The Company will furnish to
investors any and all information and data concerning the Company, its business,
financial condition and plans for the Offering that may be required by Federal
and state securities regulations (the “Information”), including any materials
which summarize the opportunity for potential investors to be used in connection
with the Offering to the extent such material is made available (collectively,
the “Offering Materials”). Any Information and Offering Materials forwarded to
prospective investors or made available on the Platform will be in compliance
with Federal and states securities laws and acceptable to both YouFunding and
its counsel. The Company represents and warrants that, to its knowledge, all
Information and the Offering Materials, including, but not limited to, the
Company’s financial statements, will be complete and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading. YouFunding will not be obligated to verify the accuracy and adequicy
of such information supplied or disclosed to potential investors. YouFunding
grants the Company a limited, revocable, non-exclusive, non-transferrable
license to post the Offering Materials on the Platform at www.YouFunding.com.
YouFunding shall be entitled to rely upon any representations, warranties or
covenants made by any third-parties disclosed in the Offering Material to the
Company or by the Company to any third-party.

 

3. Service. Subject to the terms of this Agreement, YouFunding agrees to permit
the Company to post the Offering on the Platform which permits the general
solicitation and sale of securities pursuant to Rule 506(c) of Regulation D
under the Securities Act of 1933, as amended (“Securities Act”) to “accredited
investors,” as defined by Rule 501 of Regulation D under the Securities Act. The
Company’s use of the Platform shall be subject to the Terms of Use and Privacy
Policy, which may be amended from time to time, posted on the Platform.
YouFunding grants the Company a limited and revocable license to use the
Platform in accordance with the terms of this Agreement. The Company agrees that
it shall be required to engage an escrow agent for the Offering and, in the
event the Offering is terminated by YouFunding, all funds held in escrow shall
be promptly returned to investors.

 

4. Compensation. For the platform posting services described in Section 3,
YouFunding shall be entitled to receive a fee of $0.00 upon execution of this
Agreement. The traffic to the site will act as compensation.

 

 

 

5. Term of Engagement. This Agreement will remain in effect for 6 months from
the date hereof. The parties hereto may terminate or extend this Agreement at
any time by written consent. This Agreement may be terminated upon 30 days
written notice by either party.

 

6. Indemnification. To the fullest extent permissibly by law, the Company will
defend, indemnify, and hold harmless YouFunding (including its officers,
directors and agents) from and against any and all claims, losses, damages, and
liabilities, joint or several, (or actions, including shareholder actions, in
respect thereof) related to or arising directly or indirectly out of the
services contemplated hereunder, including but not limited to any and all
representations, warranties and covenants of the Company set forth in this
Agreement. The Company will not, however, be responsible for any claims, losses,
damages, liabilities, or expenses, which are finally judicially determined to
have resulted solely from YouFunding’s gross negligence or intentional
misconduct. The Company shall assume the defense of such action, including the
employment and fees of counsel (reasonably satisfactory to YouFunding) and
payment of accountable expenses.

 

7. Representations and Warranties. Each of YouFunding and the Company represents
and warrants that it has full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder, (b) this Agreement
has been duly authorized and executed and constitutes a legal, valid and binding
agreement of such party enforceable in accordance with its terms. The Company
represents and warrants that all information posted on the Platform with respect
to the Company will be complete and accurate in all material respects and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein not misleading.
YouFunding will not be required to independently verify the accuracy and
adequacy of such information supplied or disclosed to potential investors. The
Company represents that it has not taken, and it will not take any action,
directly or indirectly, so as to cause the Offering to fail to be entitled to
rely upon the exemption from registration afforded by Section 4(a)(2) of the
Securities Act and other applicable rules and regulations, including filing any
state “blue sky” filings. The Company agrees that any representations and
warranties made by it to any prospective investor in the Offering or placement
agent shall be deemed also to be made to YouFunding for its benefit and
YouFunding shall be deemed a third-party beneficiary to any such agreements.

 

8. Parties; Assignment; Independent Contractor; Governing Law; No Tax
Advice.  This Agreement has been and is made solely for the benefit of the
Company and each of the persons, agents, employees, officers, directors and
controlling persons and their respective heirs, executors, personal
representatives, successors and assigns, and nothing contained in this Agreement
will confer any rights upon, nor will this Agreement be construed to create any
rights in, any person who is not party to such Agreement, other than as set
forth in this section. The rights and obligations of the parties under this
Agreement may not be assigned without the prior written consent of the other
parties hereto and any other purported assignment will be null and void.
YouFunding has been retained under this Agreement as an independent contractor,
and it is understood and agreed that this Agreement does not create a fiduciary
relationship between YouFunding and the Company (including the Company) or their
respective Boards of Directors. YouFunding shall not be considered to be the
agents of the Company for any purpose whatsoever and YouFunding is not granted
any right or authority to assume or create any obligation or liability, express
or implied, on the Company’s behalf, in any manner whatsoever. The Company
acknowledges that YouFunding does not provide accounting, investment, tax or
legal advice. This Agreement shall be construed and interpreted in accordance
with the laws of the State of New York, without giving effect to its rules
regarding conflicts of laws.

 

9. Exclusivity. The Company’s engagement with YouFunding pursuant to this
Agreement shall not be deemed to be exclusive and it is expressly understood
that the Company, at its own expense, may post the Offering Materials on
competitive peer accredited investor technology platforms (each, an “Alternative
Platform”) that permit issuers to independently connect with prospective
accredited investors; provided, however, that the Company shall not enter into
any agreement with an Alternative Platform in connection with the Offering to
solicit Investors for the Company . The Company agrees that any Investors
identified through such an Alternative Platform shall be directed to invest in
the Offering through the Platform. The Company shall not undertake any such
activities with an Alternative Platform that, in its reasonable good faith
judgment, will adversely affect the performance of its obligations under this
Agreement.

 

 

2

 

10. Notices. Any notices required by this Agreement shall be in writing and
shall be addressed, and delivered or mailed postage prepaid, to the other
parties hereto at such addresses as such other parties may designate from time
to time for the receipt of such notices. Until further notice, the address of
each party to this Agreement for this purpose shall be the following:

 

If to YouFunding:

 

132 Old Sib Rd

Ridgefield,CT 06877

 

 

If to Co-Signer:

 

8275 S. Eastern Avenue, Suite 200-661

Las Vegas, NV.89123

 

 

11. Disclaimer. The Company acknowledges and agrees that its use of the Platform
provided by YouFunding is done at its own risk. To the fullest extent
permissible by law, neither YouFunding nor any other party involved in creating,
producing, or delivering the Platform shall be liable for any direct,
incidental, consequential, indirect or punitive damages arising out of the
Company’s access to, or use of, the Platform. Without limiting the foregoing,
everything on the Platform is provided to the Company “as is” and “as available”
without warranty of any kind, either expressed or implied, including but not
limited to, the implied warranties of merchantability, fitness for a particular
purpose, or non-infringement. It is expressly understood that none of the
services provided by YouFunding, as set forth in this Agreement, should be
deemed legal advice. Although the Company makes no representation or warranties
that offerings on the Platform comply with Federal or state securities laws, the
Company shall consult its own legal counsel to independently determine whether
use of the Portal for the Offering complies with applicable Federal and state
securities laws, rules and regulations.

 

12. Validity. In case any term of this Agreement will be held invalid, illegal
or unenforceable, in whole or in part, the validity of any of the other terms of
this Agreement will not in any way be affected thereby.

 

13. Entire Agreement Counterparts; Amendments. This Agreement is the final,
complete, and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior or contemporaneous
communications and understandings between the parties. No modification of or
amendment to this Agreement will be effective unless in writing and signed by
the party to be charged. This Agreement may be executed in counterparts and each
of such counterparts will for all purposes be deemed to be an original, and such
counterparts will together constitute one and the same instrument.

 

14. Press Announcements. The parties hereto agree that YouFunding shall, from
and after any closing of the Offering, have the right to reference the Offering
and YouFunding’s role in connection therewith in YouFunding marketing materials
and on its website and to place advertisements in financial and other newspapers
and journals, in each case at its own expense.

 

[Signature Page Follows]


3

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YOUFUNDING INC.

 

 

By: /s/ Don Hunter

Name: Don Hunter

Title: CEO

 

 

 

Co-Signer, Inc.

 

 

By: /s/ Kurt A. Kramarenko

Name: Kurt A. Kramarenko

Title: CEO & President

4

 

